          Case 1:17-cr-00611-AT Document 474 Filed 04/24/19 Page 1 of 1




                                 DAVID K. BERTAN
                                   ATTORNEY AT LAW
                            888 GRAND CONCOURSE, SUITE 1N
                                BRONX, NEW YORK 10451

                                          (718) 742-1688
                                        FAX (718) 585-8640
                                  E-MAIL: DBERTAN@YAHOO.COM




                                              April 23, 2019

Via ECF

Hon. Analisa Torres, United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

               Re:     USA v. White, et. al. (Defendant Christopher Howard)
                       Docket No. 17-cr-611 (AT)

Dear Judge Torres:

        I am co-counsel with Richard Lind: together we represent Mr. Howard in the above
matter. By an order dated April 22, 2019, this Court scheduled a status conference for May 16,
2019 at 2:00 PM. By this letter, I want to alert the Court that I will be out of the country on that
date. Mr. Lind is aware I will not be present, and has agreed to stand up for Mr. Howard on
behalf of the defense.

                                              Very truly yours,
                                                     -S-
                                              David K. Bertan

DKB
cc: AUSA Tara La Morte (via e-mail)
